10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:20-cv-02244-GPG Document 1

JOSE JUAN MELENDEZ
9735 NUCLA ST
COMMERCE CITY, CO 80022

Filed 07/29/20 USDC Colorado Page 1 of 15

U.S. DISTRICT COURT
DISTRICT OF COLORADG
2020 JUL 29 PM 2:47

 

 

720-476-2040
pro se

UNITED STATES DISTRICT COURT

DISTRICT

PO LUXE HOMES, LLC

Plaintiff,

vs.

JOSE JUAN MELENDEZ GERARDO
ALVAREZ CERVANTES AND ALL
OTHER OCCUPANTS OF 9735
NUCLA ST COMMERCE CITY, CO
80022

Defendants

CLERK

pY______ DEP. CLK

OF COLORADO

Case No.:

NOTICE OF REMOVAL OF CASE
NUMBER 20C35809 DIVISION 8
FROM THE COUNTY COURT
COUNTY OF ADAMS, COLORADO
TO THE UNITED STATES
DISTRICT COURT DISTRICT OF
COLORADO PURSUANT TO UNDER
28 USC 1441,1442, &1446

JURY TRIAL DEMANDED

 

 

NOTICE

NOTICE OF REMOVAL TO THE

1

UNITED STATES DISTRICT COURTS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 2 of 15

TO; PLAINTIFF AND ITS ATTORNEY OF RECORD AND ALL RELATED
AND ASSOCIATED PARTIES CLAIMING INTEREST

Please take notice that defendant, JOSE JUAN MELENDEZ has removed case
20C35809 DIVISION 8 from the county court , County of Adams Colorado In the
above referenced court to the United States District Court District District
pursuant to 28 U.S.C. 1446 on the grounds that the summons and complaint are
defective upon its face, the plaintiffs have falsified records, the state court lacks
jurisdiction on private land covered by Treaty and Land Grant because the land on
which the property sits is owned by an Indigenous Land Trust. A right to a trial by
jury has been denied, plaintiff lacks jurisdiction to bring action, defendants are
heirs to the Trust that owns the land, and the United States Supreme Court has
repeatedly ruled against the United States of America Corporation and more
recently ruled in Herrera v Wyoming that a treaty can not be amended. An issue of
land patents can not be tried by a commissioner in a bench trial, Or in a state

court. It is clearly a violation of Tribal Rights, and interference with existing
treaties that predated the formation of the United States of America Corporation of
1871,.Additionally, defendants are not and were not fluent in the English language.
All contracts were signed in English. Parties to the underlying agreements were
translated by parties connected to the agreement and thus are fraudulent and
unenforceable. Supporting documents accompany this removal. Further the entity
claiming ownership currently has be served notice to cease and desist. Defendants
ask for dismissal of the action forthwith. Plaintiff is an LLC . This removal of
jurisdiction shall also be filed under administrative admiralty laws and in no way
does the defendant waive any federally protected rights. Defendants will submit to
the Court affidavits of criminal activity as well as a motion for a finding of

criminal contempt of court.

2
NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURTS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 3 of 15

Dated: 07/29/2020

Bse. Meladlos—

JOSE JUAN MELENDEZ

defendant in pro se

NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURTS

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 4 of 15

DECLARATION OF JOSE JUAN MELENDEZ

. My name is JOSE JUAN MELENDEZ.

. I will require a translator.

. Lam receiving assistance in translation from a third-party.

. The Trustee of the Land Trust has served all parties with a Cease and Desist
and has served Public Notices regarding violations of the private land on

hwWN

which these activities.

5. Additionally I will be irreparably harmed without the intervention of this
Court.

6. The plaintiff has violated United States Supreme Court Decisions and I am
further requesting a writ of Quo Warranto against all parties.

Respectfully submitted,
Dated: 07/29/2020

se meleadye—

JOSE JUAN MELENDEZ

4
NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURTS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 5 of 15

MAIL LIST

I certify a copy Notice of Removal to the United States District Court e-mailed on
07/29/20 to the following:

Erick@arriolalaw.com FAX Number: (303) 586-6095 Atty. Reg #: 38082 : Erick
S. Arriola The Arriola Law Firm LLC 9800 Pyramid Court Suite 4058
Englewood Colorado

COUNTY COURT COUNTY OF ADAMS COLORADO
CLERK OF THE COURT
1100 JUDICIAL CENTER DR
BRIGHTON , CA 80601

I am over the age of 18

“Kalacla Welende 2.

Printed Name

“Xofaela Melenole 2.
SIGNATURE

5
NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURTS

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 6 of 15

MEMORANDUM OF POINTS AND AUTHORITIES

The State of Colorado, County of Adams Colorado, Plaintiff, have no jurisdiction
on private lands by treaty. The State of Colorado can not adjudicate issues issues
pertaining to treaties and as such plaintiff is an interloper on private lands.
According to the Herrera v. Wyoming, No. 17-532, 587 U.S. _, ,wa United
States Supreme Court case in which the Court held that Wyoming's statehood did
not void the Crow Tribe's right to hunt on "unoccupied lands of the Crow Indians”

A treaty can not be amended by the State.

The Articles of Confederation are what determines the United States of America.
The ratification of the articles of Confederation on land that was chartered under

the authority of royalty could not be transferred.

There are other significant cases and decisions from the Supreme Court of The

United States of America.

1. The law of the chartered land is common law as established through the
Magna Carta

2. The transfer of property entitled the way it must be done signed off by the
king

3. Penhollow v doane's administrators. This Case established that the United
States of America is an artificial person and shall not have contract with a
natural person. Likewise, transfers of land must be between natural person
heirs or assigns. Penhallow v Doane's administrators 1798

4, DECLARATION OF INDEPENDENCE signed by John Hanson Jr as
President of the Confederacy

5. Boston Tea Party English law

6
NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURTS

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 7 of 15

6. Secession from the Confederate Union

financial gain for white people

9. Dred Scott v Sanford 1848

10.Herrera v Wyoming 2019

11.Innuci v US Trademark and Patent Office
12. Voter Rights Act of 1964

13.Civil Rights Act of 1965

Dated: 07/29/2020

7

 

 

7. Establishment of fraudulent interloping racist government for the purpose of

8. The heirs of Henry Turner v do United States of America corporation 1848

Penhallow v. Doane's Administrators, 3 U.S. 3 Dall. 54 54 (1795)

JOSE JUAN MELENDEZ

pro se , defendant

NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURTS

 
Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 8 of 15

 

County Court, County of Adams, Colorado
Court Address:

1100 Judicial Center Dr.

Brighton, CO 80601

 

intiff: LLC
Plaintiff: PO LUXE HOMES, A COURT USE ONLY A

Vv.

Defendants; JOSE JUAN MELENDEZ, GERARDO ALVAREZ
CERVANTES, and All Other Occupants of 9735 Nucla St., Commerce City,

 

Colorado 80022.

Attorney or Party Without Attorney (Name and Address): Case Number:
Erick S. Arriola 2020035809
The Arriola Law Firm, LLC

9800 Pyramid Court, Suite 4058 Division 8

Englewood, Colorado 80112
Phone Number: (303) 840-2539 E-mail: Erick@arriolalaw.com
FAX Number: (303) 586-6095 Atty. Reg. #: 38082

SUMMONS

 

 

 

 

To the above named Defendant(s), take notice that:

1. On July 23, 2020, at 8:30 o'clock A.M. in the Adams County Court, Brighton, Colorado, the Court may be asked to enter judgment
against you as set forth in the complaint.

»

A copy of the complaint against you and an answer form that you must use if you file an answer are attached.

&

Ifyou do not agree with the complaint, then please refer to the Adams County Advisement attached here.

When you file your answer, you must pay a filing fee to the Clerk of the Court.

Ifyou file an answer, you must personally serve or mail a copy to the Plaintiff{s) or the attorney who signed the complaint.

na mw S

If you do not file with the Court, at or before the time for appearance specified in this summons, an answer to the complaint setting
forth the grounds upon which you base your claim for possession and denying or admitting all of the material allegations of the
complaint, judgment by default may be taken against you for the possession of the property described in the complaint, for the rent, if
any, due or to become due, for present and future damages and costs, and for any other relief'to which the Plaintif{s) is (are) entitled.

If you are claiming that the landlord's failure to repair the residential premises is a defense to the landlord’s allegation of nonpayment
of rent, the Court will require you to pay into the registry of the Court, at the time of filing your answer, the rent duc less any
expenses you have incurred based upon the landlord’s failure to repair the residential premises. In addition to filing an answer, you
are required to complete an Affidavit (IDF 109) to support the amount you will need to pay into the registry of the Court. ,

8. Ifyou want a jury trial, you must ask for one in the answer and pay a jury fee in addition to the filing fee.

If you want to file an answer or request a jury trial and you are indigent, you must appear at the i
. : abo
financial affidavit, and ask the Court to waive the fee. , pps ve date and time, fill out a

Dated at Englewood, Colorado. this 8th day of July, 2020.

Clerk of the Court
By:

 

ick S. Arriol
Deputy Clerk Altorney for Plaintif{(s) (if applicable)
Erick S. Arriola, Reg. No. 38082

This Summons is issued pursuant to §13-40-111, C.R.S. A copy of the Complaint together with a blank
this Summons. This form should be used only for actions filed under Colorado's Forcible Entry and Detainer Act must be served with

To the clerk: If this Summons is issued hy the Clerk of the Court, the signature block for the clerk. ,
be provided by stamp, or typewriter, in the space to the left of the attorney's name. ~ deputy and the seal of the Court should

FORM 1A R7-12. SUMMONS IN FORCIBLE ENTRY AND UNLAWFUL DETAINER

EX AEN Ralnenan Wate tee nt fae inn In tha Caurte af Calarada Page 1of2

 

 

 

 
Case 1:20-cv-02244-GPG Document 1 Filed 07/29/20 USDC Colorado Page 9 of 15

E DENIED
WARNING: ALL FEES ARE NON-REFUNDABLE. IN SOME CASES, A REQUEST FOR A JURY TRIAL MAY B
PURSUANT TO LAW EVEN THOUGH A JURY FEE HAS BEEN PAID,

 

CERTIFICATE OF MAILING

], the undersigned, certify that on July 8, 2020, the date the Summons and Complaint were filed, I mailed a copy of the
Summons, a copy of the Complaint, and Answer form by postage prepaid, first class mail, to JOSE JUAN MELENDEZ,
GERARDO ALVAREZ CERVANTES, and All Other Occupants of 9735 Nucla St., Commerce City, Colorado 80022.

{s/ Erick S. Arriola
Plaintiff/(s)Agent for Plaintiff(s)

 

Section 13-40-111 Colorado Revised Statutes, as amended.

13-40-111. Issuance and return of summons.

(1) Upon filing the complaint as provided in §13-40-110, C.R.S., the clerk of the court or the attorney for the
plaintiff shall issue a summons. The summons shall command the Defendant to appear before the Court at a place named in
such summons and at a time and on a day which shall be not less than seven days nor more than fourteen days from the day
of issuing the same to answer the complaint of Plaintiff. The summons shall also contain a statement addressed to the
Defendant stating: “If you fail to file with the Court, at or before the time for appearance specified in the summons, an
answer to the complaint setting forth the grounds upon which you base your claim or possession and denying or admitting
all of the material allegations of the complaint, judgment by default may be taken against you for the possession of the
property described in the complaint, for the rent, if any, due or to become due, for present and future damages and costs, and
for any other relief to which the Plaintiff is entitled”. If you are claiming that the landlord’s failure to repair the residential
premises is a defense to the landlord’s allegation of nonpayment of rent, the Court will require you to pay into the registry of

the Court, at the time of filing your answer, the rent due less any expenses you have incurred based upon the landlord’s
failure to repair the residential premises.

13-40-112. Service.

(1) Such summons may be served by personal service as in any civil action. A copy of the complaint must be served with
the summons.

(2) If personal service cannot be had upon the Defendant by a person qualified under the Colorado Rules of Civil Procedure
to serve process, after having made diligent effort to make such personal service, such person may make service by posting a
copy of the summons and the complaint in some conspicuous place upon the premises. In addition thereto, the Plaintiff shall
mail, no later than the next day following the day on which he/she files the complaint, a copy of the summons, or, in the

event that an alias summons is issued, a copy of the alias summons, and a copy of the complaint to the Defendant at the
premises by postage prepaid, first class mail.

(3) Personal service or service by posting shall be made at least seven days before the day for appearance specified in such

summons, and the time and manner of such service shall be endorsed upon such summons by the person making service
thereof.

FORM 1A R7-12  SUMMaARC inn cana. O

 

 

 
Case 1:20-cv-02244-GPG Document1 Filed 07/29/20 USDC Colorado Page 10 of 15

 

ADAMS COUNTY ADVISEMENT — FORCIBLE ENTRY & DETAINER Cases

Parties to all Adams County Court Civil Forcible Entry & Detainer (FED)/Eviction matters please take

notice:

The Plaintiff in this case has initiated a lawsuit against the Defendant in this case. Please read below

regarding whether your appearance is required or not.

o IF AN ATTORNEY REPRESENTS EITHER THE PLAINTIFF OR DEFENDANT,
iS REQUIRED TO APPEAR

NEITHER PARTY

 

o IF BOTH PARTIES TO THE CASE ARE NOT REPRESENTED BY AN ATTORNEY, BOTH.
PARTIES ARE REQUIRED TO APPEAR IN PERSON at the date and time listed on the
Summons.

The parties are strongly encouraged to speak with one another prior to the date listed on the Summons to
see if any of the issues arising out of the case can be resolved. The contact information for the opposing

party or his/her/its attorney may be found on the Complaint itself.

Action is required by the named Defendant if the Defendant wishes to contest the claims brought in
the Complaint (please read instructions below).

To the Defendant: if you dispute the claim, you MUST file a written Answer on or before the date listed
on the Summons with which you may have been served. If you do not file an Answer, the Court may enter.
a judgment against you for the relief requested in the Complaint. The Answer form attached to the

Complaint must be filled out completely, including your name, case number, and phone number, if you have
them. Finally, you MUST also set forth a legal defense to the claim stated in the Complaint.

You may use any of the following methods to file your Answer with the Court:

1. File your Answer via email to 17Temp@iudicial.state.co.us. Upon receipt, a member of the court
staff will contact you to arrange for payment of the filing fee by telephone.

2. Mail your Answer and filing fee via first class US Mail at least five business days prior to the
future summons return date to the following address: 1100 Judicial Center Drive, Brighton, CO
80601. PLEASE DO NOT SEND CASH. You may check the below website for filing fees associated
with filings.

3. File your Answer with filing fee at the Adams County Courthouse in Brighton, loca
Judicial Center Drive, Brighton, CO 80601. ghion, located at 1100

4. If an attorney is filing the Answer for you, they must file through CCE.

FOR MORE INFORMATION, YOU MAY VISIT THE COURT'S WEBSITE AT
https:/Awww. courts. state.co.us or you may call the Civil Department at 303-654-3335

 
Case 1:20-cv-02244-GPG Document1 Filed 07/29/20 USDC Colorado Page 11 of 15

 

 

 

 

 

 

 

 

 

C ounty Court, County of Adams, Colorado
Court Address:
1100 Judicial Center Dr.
Brighton, CO 80601
Plaintiff: PO LUXE HOMES, LLC A A
v. COURT USE ONLY
Defendants; JOSE JUAN MELENDEZ, GERARDO ALVAREZ
CERVANTES, and All Other Occupants of 9735 Nucla St., Commerce City,
Colorado 80022.
Attorney or Party Without Attorney (Name and Address): Case Number: 20035809
Division 8
Phone Number: E-mail:
FAX Number: Atty. Reg. #:
ANSWER UNDER SIMPLIFIED CIVIL PROCEDURE
(including counterclaim(s) and/or cross claim(s))
The Defendant(s) (name), answer(s) the complaint as
follows:

1. The amount of damages claimed to be due to the Plaintiff(s) by the complaint in this action is not due and
owing for the following reasons:

 

 

 

OR

the Plaintiff(s) is/are not entitled to possession of the property and Defendant(s) is/are entitled to retain
possession for the following reasons:

 

 

 

 

OR

the injunctive relief requested by the Plaintiff(s) should not be allowed for the following reasons:

 

2. Ulif applicable) the Defendant(s),
counterclaim(s) or setoff(s) against the Plaintiff(s)

 

» assert(s) the following

CRCCP NO. 3 R1013 ANSWER UNDER SIMPLIFIED CIVIL PROCEDURE Page 1 of 2
©2013 Colorado Judicial Department for use in the Courts of Colorado ge to

 
Case 1:20-cv-02244-GPG Document1 Filed 07/29/20 USDC Colorado Page 12 of 15

DEMAND FOR POSSESSION
Pursuant to C.R.S. 13-40-104(g)

To JOSE JUAN MELENDEZ, GERARDO ALVAREZ CERVANTES,
and ALL OTHER OCCUPANTS of 9735 Nucla Street, Commerce City,
Colorado 80022. ,

The premises, known as 9735 Nucla Street, Commerce City, Colorado 80022

(“Real Property”) has been duly sold by judgment and/or decree and the time
allowed for redemption has expired.

Therefore, pursuant to C.R.S. §13-40-104(g) and C.R.S. §13-40-106, PO Luxe
Homes, LLC, the owner of the Real Property, does DEMAND that you shall
surrender possession of the Real Property on or before July 5, 2020. Failure to
surrender possession of the Real Property, in compliance with this demand, shall

result in an eviction proceeding commencing against you, pursuant to C.R.S.
§13-40-104(g).

Date: June 24, 2020 /s/ Erick S. Arriola (original signature on file)

Erick S. Arriola, Reg. No. 38082
The Arriola Law Firm, LLC
9800 Pyramid Ct. #4058
Englewood, Colorado 80112
Telephone: (303) 840-2539

Email: Erick@arriolalaw.com
Attorneys for PO Luxe Homes, LLC

 
Case 1:20-cv-02244-GPG Document1 Filed 07/29/20 USDC Colorado Page 13 of 15

 

 

 

3. Uf applicable) the Defendant(s) _ assert(s) the following

cross claim(s) against , named Defendant(s) (you are limited to
the jurisdiction of the court):

 

 

 

4. \facounterclaim is asserted above, you must check one of the following statements:
OThe amount of the counterclaim does not exceed the jurisdiction of the court (County Court filing fee required).

UThe amount of the counterclaim does exceed the jurisdiction of the court, but | wish to limit my recovery to
the jurisdiction of the court (County Court filing fee required).

Othe amount of the counterclaim does exceed the jurisdiction of the court, and | wish the case transferred
to the District Court (District Court filing fee required)

 

5. The Defendant(s):
LJ Request(s) a trial to the court.

CL) Request(s) a jury trial. By requesting a jury trial, the Defendant(s) understand(s) that a jury fee must be
paid unless the fee is waived by the Court.

WARNING: ALL FEES ARE NON-REFUNDABLE. IN SOME CASES, A REQUEST FOR A JURY TRIAL MAY
BE DENIED PURSUANT TO LAW EVEN THOUGH A JURY FEE HAS BEEN PAID.

Note: All Defendants filing this answer must sign unless the answer is signed by an attorney.

 

 

Signature of Defendant(s) Signature of Attorney for Defendant(s) (if applicable)

Address(es) of Defendant(s):

 

Phone Number(s) of Defendant(s):

 

CERTIFICATE OF SERVICE

| certify that on (date) a true and accurate copy of this ANSWER UNDER SIMPLIFIED CIVIL
PROCEDURE was served on the
other party(s) or attorney(s) by:

 

QHand Delivery UE-filed O)Faxed to this number

. or Oby placing it in the United
States mail, postage pre-paid, and addressed to the following:

 

 

 

 

Defendant(s) or Attorney for Defendant(s) Signature

CRCCPNO.3 R10/13 ANSWER UNDER SIMPLIFIED CIVIL PROCEDURE

Page 2 of 2
©2013 Colorado Judicial Department for use in the Courts of Colorado

 
Case 1:20-cv-02244-GPG Document1 Filed 07/29/20 USDC Colorado Page 14 of 15

Respectfully Submitted,
THE ARRIOLA LAW FIRM, LLC

2
feenee

/s/ Erick S. Arriola (original signature on file)
’ Erick S. Arriola, Reg. No. 38082
, The Arriola Law Firm, LLC
% 9800 Pyramid Court, Suite 4058
« Englewood, Colorado 80112
Tele: (303) 840-2539
Fax: (303) 586-6095

% Email: Erick@arriolalaw.com

 
Case 1:20-cv-02244-GPG Document1 Filed 07/29/20 USDC Colorado Page 15 of 15

 

County Court, County of Brighton, Colorado
Court Address:

1100 Judicial Center Dr.

Brighton, CO 80601

 

Plaintiff: PO LUXE HOMES, LLC

Vv.

f

Defendants: JOSE JUAN MELENDEZ, GERARDO ALVAREZ f
CERVANTES, and All Other Occupants of 9735 Nucla St. »Confneree City,

Colorado 80022. Lf .

 

 

a A
COURT USE ONLY

 

Attorney or Party Without Attorney (Name and Address):
Erick S. Arriola

The Arriola Law Firm, LLC

9800 Pyramid Court, Suite 4058

Englewood, Colorado 80112

Phone Number: (303) 840-2539

E-mail: Erick@arriolalaw.com

FAX Number: (303) 586-6095 Atty. Reg. #: 38082

 

Case Number:
2020C35809

Div. 8

 

 

COMPLAINT IN FORCIBLE ENTRY AND DETAINER

 

COMES NOW the Plaintiff, PO Luxe Homes, LLC (“PO Luxe”) by and through its attorneys, The
Arriola Law Firm, LLC, and for its Complaint in Forcible Entry and Detainer states as follows:

1, PO Luxe is the owner of the Premises in the County of Adams, State of Colorado known as 9735

Nucla St., Commerce City, Colorado 80022 (“Premises”).

2. The defendants, Jose Juan Melendez (“Melendez”) and Gerardo Alvarez Cervantes (“Cervantes”),

were the former owners of the Premises, which was sold at Sheriff's sale.

3. Melendez and Cervantes were served with a Demand for Possession on or about June 24, 2020. See

Demand attached as Exhibit |.

4. Upon information and belief, Defendants, and/or other occupants, continue to unlawfully and

wrongfully hold possession of the Premises.

5. Upon information and belief, defendants are not engaged in the military service of the United States

and is engaged in a civilian occupation.

6. Plaintiffs do not demand trial by jury. If demand is made a jury fee must be paid.

Wherefore, PO Luxe requests entry of Judgment in their favor and against the Defendants for
Possession of the Premises and for such further relief as the Court deems appropriate in the

circumstance.

Maan 4 Af 9

 

 
